IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LIDALE R. KELLUM,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2482

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 11, 2017.

Second Amended Petition for Belated Appeal -- Original Jurisdiction.

Henry Mark Sims, Public Defender, Laura McCarthy and Caroline Greene, Assistant
Public Defenders, Panama City, for Petitioner.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the judgment and sentence rendered on

January 22, 2016, and the amended order of revocation of probation rendered on

February 15, 2016, in Bay County Circuit Court case number 09-3525-C, is granted.
Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the

lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the

appointment of counsel at public expense, the lower tribunal is directed to appoint

counsel to represent him in the belated appeal authorized by this opinion.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.




                                          2